DETAILED ACTION
This office action is in response to the RCE filed on 08/06/2021. Claims 21 and 22 are amended and claim 23 is newly added. Claims 1-3, 5-13, and 15-23 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a region-based reference management system using in video frame encoding.
Prior Art:
Song (US 2018/0109792) 
Ameres (US 10,616,576)

	The closest prior art Song, paragraph 11 discloses receiving, by a decoding-side device, first indication information that is used to indicate at least one first geometric shape and that is sent by a server, where the first geometric shape is determined by the server in a preset geometric shape set according to a first image… determining the first geometric shape according to the first indication information; and reconstructing the first image according to the first geometric shape.
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “determining that the first indication matches the another indication; and encoding the third frame, wherein the encoding includes: encoding a portion of the third frame using the reconstructed version of the first frame based on the first indication and the another indication; and encoding at least some of a remaining portion of the third frame using the reconstructed version of the second frame”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-3, 5-13, and 15-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481